                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

RANDY DILL,                                       )
                                                  )
                Petitioner,                       )
                                                  )
         v.                                       )          No. 4:19-CV-55-ACL
                                                  )
KIM GARDNER,                                      )
                                                  )
                Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of a document filed by plaintiff titled “Motion

of Declining or Terminating Representation,” which the Clerk’s Office has filed as a Petition for

a Writ of Habeas Corpus Under 28 U.S.C. § 2241, and a motion for appointment of counsel. For

the following reasons, the Court will order the Clerk to mail these documents to the Circuit Court

of the City of St. Louis and close this case.

       Both plaintiff’s filings are captioned for filing in the Circuit Court of the City of St.

Louis, State of Missouri, Division No. 16. His motion terminating representation seeks to

terminate the representation of his public defender, Julie Regenbogen. His motion to appoint

counsel seeks appointment of counsel in his criminal case, which appears to be pending in the

Circuit Court for the City of St. Louis, Division No. 16.

       The Court finds this action was mistakenly opened as a new case. Mr. Dill’s two motions

are captioned for filing in the Circuit Court in the City of St. Louis, Missouri, presumably in his

criminal case, and seek relief that only can be granted by the state court.

       Accordingly,
       IT IS HEREBY ORDERED that the Clerk of Court shall close this case and mail copies

of document numbers 1 and 2 to the Circuit Court for the City of St. Louis, 22nd Judicial Circuit,

Division No. 16, 10 N. Tucker Boulevard, St. Louis, Missouri 63101, along with a copy of this

Memorandum and Order.

       Dated this 11th day of February, 2019.




                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                                -2-
